


Exhibit 10.38

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”), is made and entered into as of
December 11, 2013, by and between United Online, Inc., a Delaware corporation
(the “Company”), and Charles B. Ammann (“Consultant”).

 

RECITALS

 

WHEREAS, Consultant has served as the Executive Vice President, General Counsel
and Secretary of the Company;

 

WHEREAS, Consultant’s employment is terminating as of January 1, 2014 (the
“Effective Date”); and

 

WHEREAS, the Company desires to retain the services of Consultant following the
Effective Date, subject to the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the above recitals and for and in
consideration of the mutual promises set forth below, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Consulting Period.  The Company hereby
engages Consultant as a consultant, subject to the terms and provisions of this
Agreement, for the period commencing from the Effective Date and ending on June
30, 2014; provided, however, that the Company may request Consultant to extend
such period through a date no later than September 30, 2014 and Consultant will
reasonably consider such request in return for agreed-upon compensation (such
consulting period, as it may be extended by mutual agreement of the parties
pursuant to the terms of this Section 1, the “Consulting Period”). 
Notwithstanding the foregoing, the Consulting Period shall be subject to earlier
termination pursuant to Sections 3 and 6 hereof.

 

2.                                      Consulting Services.  Consultant shall
render consulting and advisory services (the “Consulting Services”) as follows:
(a) from the Effective Date through March 31, 2014, Consultant shall (i)
cooperate and provide his assistance in effectuating a smooth transition of his
duties and responsibilities to his successor (or other person or persons as may
be requested by the Chief Executive Officer of the Company) by providing advice
and assistance as to general transitional legal matters; and (ii) provide advice
and assistance with respect to the Multistate Investigation (as defined below);
and (b) from April 1, 2014 through June 30, 2014, or such later date as the
Consulting Period may end pursuant to the terms of Section 1 hereof, provide
advice and assistance with respect to the Multistate Investigation.  During the
Consulting Period, Consultant shall devote his efforts and attention to the
business of the Company on an as needed basis as reasonably requested by the
Company, with such services not to exceed thirty-two (32) hours monthly, and not
to exceed two (2) hours per day unless there has been prior written notice to
and written agreement from Consultant (which written and notice and agreement
may be conducted via email correspondence).  The parties acknowledge that the
level of services which are required under the Consulting Agreement are such
that the date of Executive’s “separation from service” for purposes of Section
409A shall be the Effective Date.  In structuring the level and timing of the
services to be provided hereunder, the Company shall be mindful of, and

 

--------------------------------------------------------------------------------


 

coordinate with, the requirements of Consultant’s then-current employment, if
any, so as to permit Consultant to fulfill the requirements of and not interfere
with any such employment, and Consultant may reasonably postpone the time for
rendering services requested by the Company when necessary in order to
accommodate the needs of Consultant’s new employer, if any.  Absent
extraordinary circumstances, the Company acknowledges that the services rendered
by Consultant need not be rendered on Company premises.  For purposes of this
Agreement, “Multistate Investigation” shall mean the investigation of the
Company by the Attorneys General of multiple jurisdictions regarding certain
post-transaction sales practices of FTD.COM Inc. and Classmates Online, Inc.,
renamed Memory Lane, Inc., as described in more detail in the Company’s public
filings.

 

3.                                      Equity Vesting.  Consultant shall be
provided with the equity vesting (the “Equity Vesting”) set forth in Section
3(e) of the Transition and Separation Agreement entered into as of the date
hereof (the “Separation Agreement”); provided, however, that if Executive shall
be in material breach of the terms of this Agreement or the Separation Agreement
(as determined by a three-member arbitration panel comprised of two
party-appointed arbitrators who will then select the third member of the panel
(collectively, the “Panel”)) after Consultant is provided written notice of such
breach and a ten (10) day period to cure such breach, if such breach is amenable
to cure), then effective as of the date the Panel specifies in its written
determination that such breach occurred and was not timely cured (such uncured
material breach, a “Breach”): (a) no further Equity Vesting shall occur; (b) any
unvested equity awards held by Consultant shall be forfeited; (c) Consultant
shall have no further rights with respect to such awards; and (d) the Consulting
Period shall terminate.  Between the date of written notice of alleged breach
and the date on which the Panel issues its written determination as to whether
there was a Breach (the “Determination Date”), the delivery of shares pursuant
to Section 3(e) of the Separation Agreement in settlement of restricted stock
units shall be suspended.  If the Panel determines that there was a Breach, then
all such undelivered shares shall be forfeited by Consultant.  If the Panel
determines that there was not a Breach, then all such shares shall be delivered
to Consultant within ten (10) days following the Determination Date, but in no
event later than December 31, 2014.  Upon termination of the Consulting Period
due to death or Disability (as defined below), then so long as Consultant is not
then in Breach of this Agreement or the Separation Agreement (as determined in
accordance with the process set forth in the foregoing provisions of this
Section 3), Consultant (or Consultant’s estate, as the case may be) shall be
entitled to receive the Equity Vesting as if the Consulting Period had continued
through June 30, 2014.

 

4.                                      Other Compensation and Benefits.  Other
than as specifically set forth in Section 3 of this Agreement, Consultant shall
not be entitled during the Consulting Period to, and shall make no claim to,
rights or fringe benefits afforded generally to the Company’s employees,
including health insurance, disability or unemployment insurance, workers’
compensation insurance, pension and retirement, profit-sharing, or any other
policy or plan applicable to employees of the Company; provided, however, that
nothing herein shall adversely affect Consultant’s right to (a) receive his
vested benefits under any such plan maintained by the Company in respect of his
prior services as an employee of the Company; or (b) elect continuation of
certain healthcare benefits coverage after the Effective Date under the federal
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), or
any similar state law.

 

2

--------------------------------------------------------------------------------


 

5.                                      Expenses.  Upon presentation of
documentation reasonably and typically acceptable to the Company, with a copy to
the Company officer charged with expense review for the Company, the Company
shall reimburse Consultant for all reasonable expenses incurred by Consultant in
connection with the performance of the Consulting Services (“Expenses”) in
accordance with the Company’s expense reimbursement policy in effect from time
to time.  Consultant agrees to obtain Company’s prior written approval for
travel expenses or out of pocket expense items expected to exceed $250.00.

 

6.                                      Termination of Consulting Period.

 

6.1                               Termination of Consulting Period. 
Notwithstanding any other provision hereof, the Consulting Period and
Consultant’s services as a consultant hereunder shall terminate, and, except as
otherwise specifically provided herein, this Agreement shall terminate on the
earliest to occur of the following dates:

 

(a)                                 the date of Consultant’s death;

 

(b)                                 the date Consultant is determined to be
Disabled;

 

(c)                                  the date the Panel specifies in its
determination pursuant to Section 3 hereof that a Breach has occurred and the
Consulting Period is terminated; or

 

(d)                                 the expiration date of the Consulting
Period.

 

For purposes of this Agreement, “Disability” shall mean Consultant’s inability
to engage in any substantial activity necessary to perform his duties and
responsibilities hereunder by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than three (3)
months, as determined in the reasonable discretion of the Company.

 

6.2                               Payment of Expenses Upon Termination.  Upon
termination of the Consulting Period for any reason, the Company shall pay or
provide to Consultant (or his estate, as the case may be), within ten (10) days
after the Date of Termination, any incurred but unpaid or unreimbursed Expenses.

 

7.                                      Independent Contractor Status.  The
Company and Consultant each acknowledge and agree that, following the Effective
Date, Consultant shall serve as an independent contractor and not as an employee
of the Company.  The Company and Consultant hereby covenant with one another to
treat the engagement of Consultant as that of an independent contractor, and not
an employee, for all purposes.

 

7.1                               Exercise of Independent Judgment.  Consultant
is engaged by the Company to exercise his own independent and professional
judgment in performing the services pursuant to this Agreement.  Consultant, in
his sole discretion, will determine the manner, means, details and methods used
in performing the services.

 

3

--------------------------------------------------------------------------------


 

7.2                               Inability to Bind the Company.  Consultant
shall not have any right or authority to assume or create any obligation or
responsibility, express or implied, on behalf of or in the name of the Company,
or to bind the Company in any manner, except as may be authorized in writing by
a duly authorized officer or manager of the Company, and shall not make any
contrary representation to any third party.

 

8.                                      Section 409A of the Internal Revenue
Code; Delay of Payments.  The terms of this Agreement have been designed to
comply with or be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended and the Treasury Regulations promulgated
thereunder (“Section 409A”), where applicable, and shall be interpreted and
administered in a manner consistent with such intent.  To the extent required to
avoid an accelerated or additional tax under Section 409A, amounts reimbursable
to Consultant under this Agreement shall be paid to Consultant on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement during any one year may not
affect amounts reimbursable or provided in any subsequent year.

 

9.                                      Notices.  All notices, requests, demands
and other communications required or permitted to be given under this Agreement
shall be in accordance with the notice provisions of the Separation Agreement.

 

10.                               Assignment; Binding Effect.  Consultant may
not assign his rights or delegate his duties or obligations hereunder without
the written consent of the Company.  This Agreement may be assigned to any
successor of the Company.

 

11.                               Amendment; Waiver.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by Consultant or his legal
representative and such officer(s) as may be specifically designated by the
Company.  No waiver by a party hereto at any time of any breach by another party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

12.                               Invalid Provisions.  Should any portion of
this Agreement be adjudged or held to be invalid, unenforceable or void, such
holding shall not have the effect of invalidating or voiding the remainder of
this Agreement and the parties hereby agree that the portion so held invalid,
unenforceable or void shall, if possible, be deemed amended or reduced in scope,
or otherwise be stricken from this Agreement to the extent required for the
purposes of validity and enforcement thereof.

 

13.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

14.                               Governing Law; Indemnification.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of California without giving effect to the principles of conflicts of laws
thereof.  The Company shall indemnify Consultant for expenses (reasonable
attorneys’ fees and expenses) relating to claims by third parties arising from
or in

 

4

--------------------------------------------------------------------------------


 

connection with his performance of services hereunder during the Consulting
Period.  Such indemnification shall be on terms at least as favorable as the
most favorable terms the Company provides its officers and directors.

 

15.                               Captions.  The use of captions and section
headings herein is for purposes of convenience only and shall not affect the
interpretation or substance of any provisions contained herein.

 

16.                               Entire Agreement.  Except as otherwise
provided herein, this Agreement constitutes the entire agreement between the
parties hereto with respect to the consulting relationship between the parties.

 

17.                               Survival of Certain Provisions. 
Notwithstanding any other provision of this Agreement to the contrary, the
provisions of this Agreement that by their nature or by their content or as
specified under this Agreement are intended to continue beyond the termination
or expiration of this Agreement, including without limitation the provisions of
Sections 7 through 17 hereof, shall survive the termination or expiration of the
Consulting Period or this Agreement.

 

[Signatures appear on the following page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Consultant have executed and delivered this
Agreement as of the date written above.

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

By:

/s/ Francis Lobo

 

 

Name: Francis Lobo

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

CONSULTANT:

 

 

 

 

 

/s/ Charles B. Ammann

_

Charles B. Ammann

 

--------------------------------------------------------------------------------
